            Case 5:20-cv-02091-HNJ Document 1 Filed 12/31/20 Page 1 of 6                                FILED
                                                                                               2021 Jan-04 AM 09:11
                                                                                               U.S. DISTRICT COURT
                                                                                                   N.D. OF ALABAMA


                           UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA


 Jon Christopher Woosley,

                          Plaintiff,               Case No.

 v.

 Grand Caribbean Cruises, Inc.,                    Complaint and Demand for Jury Trial

                          Defendant.


                                          COMPLAINT

       Jon Christopher Woosley (Plaintiff), by and through his attorneys, Kimmel &

Silverman, P.C., alleges the following against Grand Caribbean Cruises, Inc. (Defendant):

                                       INTRODUCTION

       1.      Plaintiff’s Complaint is based on the Telephone Consumer Protection Act

(“TCPA”), 47 U.S.C. §227, et seq.

                                 JURISDICTION AND VENUE

       2.      This Court has subject-matter jurisdiction over the TCPA claims in this action

under 28 U.S.C. § 1331, which grants this court original jurisdiction of all civil actions arising

under the laws of the United States. See Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 386-87

(2012) (confirming that 28 U.S.C. § 1331 grants the United States district courts federal-question

subject-matter jurisdiction to hear private civil suits under the TCPA).

       3.      This Court has personal jurisdiction over Defendant because Defendant regularly

conducts business in the State of Alabama and because the occurrences from which Plaintiff’s

cause of action arises took place and caused Plaintiff to suffer injury in the State of Alabama.

       4.      Venue is proper under 28 U.S.C. § 1391(b)(2).

                                                     1
             Case 5:20-cv-02091-HNJ Document 1 Filed 12/31/20 Page 2 of 6




                                               PARTIES

        5.       Plaintiff is a natural person residing in Huntsville, Alabama 35801.

        6.       Plaintiff is a “person” as that term is defined by 47 U.S.C. § 153(39).

        7.       Defendant is a business entity with principal place of business, head office, or

otherwise valid mailing address at 1451 West Cypress Creek Road, Suite 300, Fort Lauderdale,

Florida 33309.

        8.       Defendant is a “person” as that term is defined by 47 U.S.C. § 153(39).

        9.       Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives, and/or insurers.

                                    FACTUAL ALLEGATIONS

        10.      Plaintiff has a cellular telephone number.

        11.      Defendant repeatedly called Plaintiff on his cellular telephone number on a

repetitive and continuous basis for solicitation purposes.

        12.      Defendant placed these calls using an automatic telephone dialing system and/or

with a pre-recorded message.

        13.      Plaintiff knew Defendant’s calls were placed from an automatic telephone dialing

system because the calls began with automated message and/or a pause before being connected to

a live agent.

        14.      Plaintiff did not request information from Defendant and Defendant did not have

consent to contact Plaintiff.

        15.      Defendant’s calls were not made for “emergency purposes.”

        16.      Plaintiff has been on the Do Not Call Registry since August 10, 2019.

        17.      Shortly after the calls started, Plaintiff told Defendant to stop calling.


                                                        2
             Case 5:20-cv-02091-HNJ Document 1 Filed 12/31/20 Page 3 of 6




       18.       However, Defendant continued to call repeatedly.

       19.       Defendant knew its calls were unwanted, therefore, all calls could have only been

made solely for purposes of harassment.

       20.       Defendant’s incessant calls were bothersome, disruptive and frustrating for Plaintiff

to endure.

       21.       Upon information and belief, Defendant conducts business in a manner which

violates the Telephone Consumer Protection Act.

                                   COUNT I
                   DEFENDANT VIOLATED THE TCPA 47 U.S.C. § 227(B)

       22.       Plaintiff incorporates the forgoing paragraphs as though the same were set forth at

length herein.

       23.       The TCPA prohibits placing calls using an automatic telephone dialing system or

automatically generated or prerecorded voice to a cellular telephone except where the caller has

the prior express consent of the called party to make such calls or where the call is made for

emergency purposes. 47 U.S.C. § 227(b)(1)(A)(iii).

       24.       Defendant initiated multiple telephone calls to Plaintiff’s cellular telephone number

using an automatic telephone dialing system.

       25.       The dialing system used by Defendant to call Plaintiff’s cellular telephone calls

telephone numbers without being prompted by human intervention before each call.

       26.       The dialing system used by Defendant to call Plaintiff has the present and/or future

capacity to dial numbers in a random and/or sequential fashion.

       27.       Defendant’s calls were not made for “emergency purposes.”

       28.       Defendant’s calls to Plaintiff’s cellular telephone without any prior express

consent.

                                                      3
           Case 5:20-cv-02091-HNJ Document 1 Filed 12/31/20 Page 4 of 6




        29.      Defendant contacted Plaintiff despite the fact that Plaintiff has been on the Do Not

Call Registry since August 10, 2019.

        30.      Defendant’s acts as described above were done with malicious, intentional, willful,

reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the purpose

of harassing Plaintiff.

        31.      The acts and/or omissions of Defendant were done unfairly, unlawfully,

intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal defense,

legal justification or legal excuse.

        32.      As a result of the above violations of the TCPA, Plaintiff has suffered the losses

and damages as set forth above entitling Plaintiff to an award of statutory, actual and trebles

damages.

                                   COUNT II
                   DEFENDANT VIOLATED THE TCPA 47 U.S.C. § 227(C)

        33.      Plaintiff incorporates the forgoing paragraphs as though the same were set forth at

length herein.

        34.      The TCPA prohibits any person or entity from initiating any telephone solicitation

to a residential telephone subscriber who has registered their telephone number on the National

Do-Not-Call Registry of persons who do not wish to receive telephone solicitations that is

maintained by the Federal Government. 47 U.S.C. § 227(c).

        35.      Defendant contacted Plaintiff despite the fact that Plaintiff has been on the Do Not

Call Registry since August 10, 2019.

        36.      Defendant called Plaintiff on multiple occasions during a single calendar year

despite Plaintiff’s registration on the Do Not Call list.



                                                       4
           Case 5:20-cv-02091-HNJ Document 1 Filed 12/31/20 Page 5 of 6




        37.     Defendant’s acts as described above were done with malicious, intentional, willful,

reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the purpose

of harassing Plaintiff.

        38.     The acts and/or omissions of Defendant were done unfairly, unlawfully,

intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal defense,

legal justification or legal excuse.

        39.     As a result of the above violations of the TCPA, Plaintiff has suffered the losses

and damages as set forth above entitling Plaintiff to an award of statutory, actual and trebles

damages.

        Wherefore, Plaintiff, Jon Christopher Woosley, respectfully prays for judgment as

follows:

                a.        All actual damages Plaintiff suffered (as provided under 47 U.S.C. §

                          227(b)(3)(A));

                b.        Statutory damages of $500.00 per violative telephone call (as provided

                          under 47 U.S.C. § 227(b)(3)(B));

                c.        Treble damages of $1,500.00 per violative telephone call (as provided under

                          47 U.S.C. § 227(b)(3));

                d.        Additional treble damages of $1,500.00 per violative telephone call (as

                          provided under 47 U.S.C. § 227(c);

                e.        Injunctive relief (as provided under 47 U.S.C. § 227(b)(3)); and

                f.        Any other relief this Honorable Court deems appropriate.




                                                       5
          Case 5:20-cv-02091-HNJ Document 1 Filed 12/31/20 Page 6 of 6




                                DEMAND FOR JURY TRIAL

        Please take notice that Plaintiff, Jon Christopher Woosley, demands a jury trial in this

case.




                                                 Respectfully submitted,

 Dated: 12/31/2020                               By: s/ Amy L. Bennecoff Ginsburg
                                                 Amy L. Bennecoff Ginsburg, Esq.
                                                 Kimmel & Silverman, P.C.
                                                 30 East Butler Pike
                                                 Ambler, PA 19002
                                                 Phone: 215-540-8888
                                                 Facsimile: 877-788-2864
                                                 Email: aginsburg@creditlaw.com




                                                   6
